department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division date number release date legend org organization name xx date address address taxpayer_identification_number person to contact identification_number contact telephone number org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing director eo examinations letter catalog number 34198j department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax exempt and government entities isi division date taxpayer_identification_number oo person to contact identification_number contact telephone number legend org organization name xx date address address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing director eo examinations letter catalog number 34198j department of the treasury internal_revenue_service te_ge eo examinations watt avenue sa-6209 hg sacramento ca tax_exempt_and_government_entities_division date org address certified mail - return receipt requested taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary lf you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination form_6018 renee wells acting director eq examinations sincerely form a name of taxpayer explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service of schedule no or exhibit org ein 20xx06 legend org organization name state state co-1 co-2 phone phone companies xx date address address city city ceo ceo president president issue should the tax-exempt status under internal_revenue_code sec_501 org be revoked for failing to demonstrate to the service that they are properly operating as an organization exempt under the aforementioned code section facts org was incorporated february 19xx its specific purpose is to operate a system of transition houses or half way homes for recovering alcoholics addicts org received exemption from federal_income_tax under sec_501 of the internal_revenue_code on august 19xx organization has a form_990 filing requirement however that form has not been filed since december 20xx on 20xx revenue_agent mailed an audit notification letter to org at address city state the aforementioned letter was returned to revenue_agent as attempted not known unable to forward on february 20xx on 20xx the letter was returned as attempted not known unable to forward for address city state however the phone number was no longer in service revenue_agent called phone number phone for org on 20xx revenue_agent resent an audit notification letter to org's chief_executive_officer ceo at address city state however the organization did not respond on 20xx revenue_agent prepared an address information request for org and its chief_executive_officer ceo at address city state respectively mail is delivered to address given on february 20xx post office responded on 20xx revenue_agent sent the follow-up letter to org’s chief_executive_officer ceo at address city state to inform the organization that if the organization did not provide the requested information by march 20xx then we will proceed with the revocation the organization did not respond form 886-a rev department of the treasury - internal_revenue_service page -1- form 886-a name of taxpayer explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service of schedule no or exhibit org ein 20xx06 on 20xx revenue_agent prepared an address information request for org’s president president at address city state post office responded not known at address given on march 20xx on 20xx revenue_agent prepared an address information request for org’s president president at address city state post office did not respond on 20xx revenue_agent prepared second address information request for org's president president at address city state post office responded moved left no forwarding address on april 20xx on 20xx revenue_agent resent the follow-up letter via certified mail to org’s chief_executive_officer ceo at address city state to inform the organization that if the organization did not provide the requested information by march 20xx then we will proceed with the revocation the organization’s chief executive office ceo acknowledged that he received the letter by signing the ps form_3811 on april 20xx on xx revenue_agent prepared an address information request for org at address city state post office responded not known at address given on may 20xx on xx revenue_agent prepared an address information request for org’s president president at address city state post office responded no such address on may 20xx on xx revenue_agent sent an audit notification letter to org’s president president at address city state via certified mail and regular mail on xx revenue_agent prepared an address information request for org's president president at address city state post office responded mail is delivered to address given on june 20xx on xx certified mail for audit notification letter was return as unclaimed from post office however regular mail for audit notification letter did not return on 20xx revenue_agent visited the organization's last_known_address at address city state however org is no longer at this location new business that occupied at this address and it has been there for about a year furthermore staffs of co-2 indicated that org was closed long time ago but they did not remember when co-1 a grocery store is the form 886-a rev department of the treasury - internal_revenue_service page -2- form a name of taxpayer explanation of items tax identification_number year period ended department of the treasury - interna revenue service of schedule no or exhibit org ein 20xx06 accurint and idrs research resulted in current address information on chief_executive_officer ceo at address city state and president president at address city state all attempts to contact org’s chief_executive_officer ceo and president president were unsuccessful law internal_revenue_code sec_501 includes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office regulations sec_1_501_c_3_-1 states that an organization will be regarded as it engages primarily in operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_6001-1 states that every organization which is exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 regulations sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law regulations sec_1_6033-2 states that every organization which is exempt from is required to file an annual information_return shall submit such tax whether or not it additional information as may be required by the internal_revenue_service for the purpose_of inquiring into its exempt status and administering the provisions of of subtitle a of the code section subchapter_f sec_501 and following chapter and chapter of subtitle d of the code form 886-a rev department of the treasury - internal_revenue_service page -3- form 886-a name of taxpayer explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service schedule no or exhibit of org ein 20kx06 government's position in order to qualify for and maintain exemption from income_tax per internal_revenue_code sec_501 it must be demonstrated that the organization is operated for any of the exempt purposes set forth in the aforementioned section as documented in the facts section of this report org and its officer s could not be contacted thus an audit of the organization’s books_and_records could not be conducted by the agent as a result the organization failed to demonstrate to the secretary that it is operated for any if the exempt purposes as described in internal_revenue_code sec_501 per regulations sec_1_6033-2 in order to demonstrate that an organization should be exempt from taxation adequate and proper records must be maintained and provided to the internal_revenue_service the organization failed to provide a means to be contacted and thus failed to make available to the service the records necessary to demonstrate that it operates for the furtherance of some exempt activity as set forth in sec_501 of the internal_revenue_code taxpayer’s position numerous attempts were made but the officers of org could not be successfully contacted by the internal_revenue_service thus an opinion position from org could not be obtained conclusion the tax-exempt status of org under internal_revenue_code sec_501 must be revoked effective july 20xx thus contributions to org are no longer tax deductible form 886-a rev department of the treasury - internal_revenue_service page -4-
